DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities: “back matrix” should be “black matrix”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–3, 10, 12, and 14–17 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102654661A (cited in the May 16, 2019, IDS, machine translation provided with this Office action, citations are to the provided translation, “Wu”).
Regarding Claim 1, Wu would have rendered obvious (e.g., Figs. 1, 3. and 4 and their corresponding description in the provided translation) a method for repairing a display panel, the display panel comprising a plurality of pixels for display (e.g., Fig. 3), each of the pixels including a color filter film on a substrate (e.g., color matrix patterns 23/24/25 on substrate 21), at least a portion of the pixels having a bright spot defect (Fig. 3 illustrates several possible bright spot defect areas), the bright spot defect being 
Regarding Claim 2, Wu would have rendered obvious wherein the plurality of pixels are spaced apart from each other (e.g., Fig. 3), a black matrix 22 is disposed between color filter films of adjacent pixels (Figs. 3 and 4), and at least one side of the repair region is connected to the black matrix (Fig. 4), wherein forming a black material layer in the repair region comprises: generating a gap between the color filter film in the repair region and the substrate using a laser (paragraph [0043]), and partially granulating the black matrix connected to the repair region using a laser to form black 
Regarding Claim 3, Wu would have rendered obvious wherein the step of partially granulating the black matrix connected to the repair region using a laser to form black matrix particles is performed prior to the step of generating a gap between the color filter film in the repair region and the substrate using a laser (where Wu discusses these steps in the reverse order, but does not teach that the order is particularly important, and the process appears that it would function with the steps reversed, as they perform mutually exclusive operations, see e.g., MPEP §§ 2144.04(IV)–(VI)).
Regarding Claim 10, Wu would have rendered obvious wherein forming a black material layer in the repair region comprises: performing carbonization treatment on the color filter film in the repair region using a laser (paragraphs [0052]–[0054]).
Regarding Claim 12, Wu would have rendered obvious wherein the method further comprises: performing modification treatment on the color filter film in the repair region using a laser prior to performing carbonization treatment on the color filter film in the repair region (e.g., Figs. 3 and 4 and step 102).
Regarding Claim 14, Wu would have rendered obvious wherein the display panel is a liquid crystal display panel (e.g., paragraph [0002]).

Regarding Claim 15, Wu would have rendered obvious (e.g., Figs. 1, 3. and 4 and their corresponding description in the provided translation) a display panel comprising a plurality of pixels for display (Fig. 3), each of the pixels including a color filter film 23/24/25 on a substrate 21 (Fig. 4), wherein color filter films of at least part of the pixels have an opaque region (associated with a defect, Figs. 3 and 4), the opaque region being smaller than a single pixel region (Fig. 4), wherein the opaque region includes a black material layer for preventing light 
Regarding Claim 16, Wu would have rendered obvious wherein the plurality of pixels are spaced apart from each other (Figs. 3 and 4), a black matrix 22 is disposed between color filter films of adjacent pixels, and at least one side of the opaque region is adjacent to the black matrix (Fig. 4), wherein the black material layer includes black matrix particles obtained by partially granulating the black matrix adjacent to the opaque region using a laser (paragraph [0043]).
Regarding Claim 17, Wu would have rendered obvious wherein the black material layer includes a carbonized color filter film obtained by performing carbonization treatment on the color filter film (e.g., paragraphs [0052]–[0056]).

Claims 4–9, 11, 13, and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of U.S. Patent Application Publication No. 2009/0141231 to Lim et al.
Regarding Claim 4, Wu does not appear to explicitly disclose the laser energy for the respective repair steps, and thus does not explicitly disclose wherein energy of the laser for generating a gap between the color filter film in the repair region and the substrate is higher than that of the laser for partially granulating the black matrix connected to the repair region.
Lim discloses a pixel repair method and apparatus, and teaches a laser energy of 200 µJ to 620 µJ for the gap generating step, and a laser energy of 200 µJ to 600 µJ 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the method of Wu such that energy of the laser for generating a gap between the color filter film in the repair region and the substrate is higher than that of the laser for partially granulating the black matrix connected to the repair region, as suggested by Lim, where Wu is silent regarding the specific energies, and Lim teaches a suitable configuration, e.g., MPEP §§ 2144.06–07.
Regarding Claim 5, the combination of Wu and Lim would have rendered obvious wherein parameters of the laser for generating a gap between the color filter film in the repair region and the substrate include: for a red filter film, a wavelength of 349 nm; an energy level of 1035 to 1125 nJ; an operating rate of 60 to 80 µ/s; and a frequency of: 40 to 60 Hz; for a green filter film, a wavelength of 349 nm; an energy level of 765 to 855 nJ; an operating rate of 60 to 80 µ/s; and a frequency of 40 to 70 Hz; for a blue filter film, a wavelength of 349 nm; an energy level of 540 to 810 nJ; an operating rate of: 70 to 90 µ/s; and a frequency of 50 to 70 Hz (e.g., paragraphs [0069]–[0070] of Lim, where Lim also teaches that the parameters may be adjusted as needed to achieve the appropriate gap structure, and such selection of appropriate wavelengths, energies, operating rates, and frequencies based on materials used and desired gap structures would have been within the level of ordinary skill in the art at the time of effective filing).
Regarding Claim 20, the combination of Wu and Lim would have rendered obvious wherein parameters of the laser for partially granulating the black matrix 
Regarding Claim 6, the combination of Wu and Lim would have rendered obvious wherein the method further comprises: performing aging treatment on the color filter film in the repair region and the black matrix connected to the repair region using a laser prior to generating a gap between the color filter film in the repair region and the substrate using the laser (Fig. 3B of Lim; paragraphs [0063]–[0065]), and partially granulating the black matrix connected to the repair region using the laser to form black matrix particles (Fig. 3D of Lim; paragraphs [0073]–[0077]).
Regarding Claim 7, the combination of Wu and Lim would have rendered obvious wherein parameters of the laser for the aging treatment comprise: a wavelength of 349 nm; an energy level of 200 to 400 nJ; an operating rate of 150 to 300 µ/s; and a frequency of 40 to 60 Hz (paragraphs [0063]–[0065] of Lim teaches some overlapping ranges, and also where Lim also teaches that the parameters may be adjusted as needed to achieve the appropriate aging, and such selection of appropriate wavelengths, energies, operating rates, and frequencies based on materials used and 
Regarding Claim 8, the combination of Wu and Lim would have rendered obvious wherein the method further comprises: after causing the black matrix particles to be positioned in the gap between the color filter film and the substrate, uniformly diffusing the black matrix particles in the gap using a laser (e.g., Fig. 3E of Lim; paragraphs [0078]–[0082]).
Regarding Claim 9, the combination of Wu and Lim would have rendered obvious wherein parameters of the laser for uniformly diffusing the black matrix particles in the gap comprise: a wavelength of 349 nm; an energy level of 650 to 675 nJ; an operating rate of 100 to 150 µ/s; and a frequency of 40 to 60 Hz (paragraphs [0078]–[0082] of Lim teaches some overlapping ranges, and also where Lim also teaches that the parameters may be adjusted as needed to achieve the appropriate dispersion, and such selection of appropriate wavelengths, energies, operating rates, and frequencies based on materials used and desired dispersion would have been within the level of ordinary skill in the art at the time of effective filing).
Regarding Claim 11, the combination of Wu and Lim would have rendered obvious wherein parameters of the laser for the carbonization treatment comprise: for red and green filter films, a wavelength of 446 nm; an energy level of 1050 to 1350 nJ; and an operating rate of 60 to 80 µ/s; for a blue filter film, a wavelength of 446 nm; an energy level of 1350 to 1590 nJ; and an operating rate of: 60 to 80 µ/s (where Lim teaches some overlapping ranges for related processing steps, and also where Lim teaches that the parameters may be adjusted as needed to achieve the appropriate 
Regarding Claim 13, the combination of Wu and Lim would have rendered obvious wherein parameters of the laser for the modification treatment comprise: a wavelength of 349 nm; an energy level of 200 to 400 nJ; an operating rate of 150 to 300 µ/s; and a frequency of 40 to 60 Hz, wherein the operating rate is a traveling speed of the laser device (where Lim teaches some overlapping ranges for related processing steps, and also where Lim teaches that the parameters may be adjusted as needed to achieve the appropriate effect, such as a modification treatment, and such selection of appropriate wavelengths, energies, operating rates, and frequencies based on materials used and desired modification treatment would have been within the level of ordinary skill in the art at the time of effective filing).

Regarding Claim 18, the combination of Wu and Lim would have rendered obvious wherein parameters of the laser for partially granulating the black matrix adjacent to the opaque region include: a wavelength of 349 nm; an energy level of 200 to 400 nJ; an operating rate of 150 to 300 µ/s; and a frequency of 40 to 60 Hz (paragraphs [0075]–[0076] of Lim teaches some overlapping ranges, and also where Lim also teaches that the parameters may be adjusted as needed to achieve the appropriate black matrix granularization, and such selection of appropriate wavelengths, energies, operating rates, and frequencies based on materials used and desired black matrix granularization would have been within the level of ordinary skill in the art at the time of effective filing).
Regarding Claim 19, the combination of Wu and Lim would have rendered obvious wherein parameters of the laser for the carbonization treatment comprise: for red and green filter films, a wavelength of 446 nm; an energy level of 1050 to 1350 nJ; and an operating rate of 60 to 80 µ/s; for a blue filter film, a wavelength of 446 nm; an energy level of 1350 to 1590 nJ; and an operating rate of 60 to 80 µ/s (where Lim 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN CROCKETT/Primary Examiner, Art Unit 2871